Citation Nr: 0125803	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a left hand 
disorder.

3. Entitlement to service connection for a right hand 
disorder.

4. Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 until March 
1985.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 2000 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The Board notes that while not addressed by the veteran's 
service representative or certified for appeal, the issue of 
entitlement to service connection for an eye disorder has 
been properly prepared for appeal and will thus be considered 
in the instant decision.  This eye claim is addressed in the 
REMAND, following the ORDER in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's currently diagnosed back disorder is not 
shown to have a nexus or causal relationship to service.

3.  The veteran's currently diagnosed left hand disorder is 
not shown to have a nexus or causal relationship to service.

4.  The veteran's currently diagnosed right hand disorder is 
not shown to have a nexus or causal relationship to service.



CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).

2.  A left hand disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).

3.  A right hand disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his or her claim. 
In the present case, the RO included the VCAA laws in an 
April 2001 letter to the veteran.  Thus, the veteran has been 
put on notice as to the new requirements regarding the duty 
to assist.  Moreover, the Board has reviewed the file, and 
finds that, with respect to the veteran's back and hand 
claims, the requirements under the VCAA have been met.  

Regarding the VCAA as it relates to the veteran's back and 
hand claims for service connection, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate her claims, and the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  Moreover, the claims 
file appears to contain all service medical records and the 
veteran was afforded a VA examination in November 2000 in 
connection with her claim.  Additionally, VA outpatient 
treatment reports from July 1999 through July 2000 are 
associated with the file.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her back and hand claims. 

The veteran contends that she is entitled to service 
connection for disorders of her back, left hand, and right 
hand.  According to the law, service connection is warranted 
if it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The pertinent medical evidence of record includes service 
medical records, VA outpatient treatment records dated July 
1999 through July 2000, and a VA examination conducted in 
November 2000.  Upon thorough review of these records, the 
Board concludes that the evidence does not warrant a grant of 
service connection with respect to the veteran's back, left 
hand and right hand claims.  With respect to the veteran's 
eye claim, the Board concludes that a VA examination is 
necessary in order to give the veteran every consideration 
with respect to this matter on appeal.  In arriving at these 
conclusions, the Board relies on the reasons and bases 
discussed below.

I.  Back Disorder
 
A review of the service medical records reveals no findings 
of back problems on the veteran's entrance examination.  
While in service, the veteran made reports of back pain in 
April 1981 and again in October 1982.  On the latter 
occasion, back pain was accompanied by neck stiffness.  The 
veteran next complained of back pain in March 1983.  
Specifically, she experienced lower back pain when engaging 
in lifting or performing sit-ups.  She denied any radicular 
symptoms or numbness.  The examiner noted slight lumbar 
tenderness.  The veteran was negative for back spasms or 
limitation in her range of motion.  The veteran was diagnosed 
with questionable back pain, secondary to IVP.  While the 
service medical records further indicate that the veteran 
suffered a fall in May 1984, during which she struck her head 
on concrete, physical examination and X-ray findings revealed 
no back injuries as a result.  Upon separation from service, 
the veteran's medical history report noted that her back 
ached when she engaged in heavy lifting.  There was no 
paresthesia or weakness.  

The medical evidence of record indicates complaints of back 
pain continued subsequent to the veteran's separation from 
service.  In an April 2000 outpatient treatment report from 
the VA Medical Center in Lexington, Kentucky, the veteran 
stated that she was having constant lumbosacral pain.  Upon 
physical examination, the veteran was able to bend at the 
waist, though there was pain on palpation in the mid and 
right lumbosacral areas.  No disc bulging or costovertebral 
angle tenderness was noted.  The examiner ruled out 
degenerative disc disease and degenerative joint disease of 
the cervical and lumbosacral spine.  No diagnosis was 
rendered at that time.  

Upon VA examination in November 2000, the veteran presented 
with complaints of back pain.  In November 2000, the veteran 
was diagnosed with myofascial back pain.  The VA examiner 
stated that in his opinion it was unlikely that her current 
low back pain is related to service.  The examiner commented 
that the basis for his conclusion was the lack of 
documentation in the service medical records to substantiate 
an in-service low back injury or condition. 

As previously stated, the Board finds that the evidence 
associated with the file is not sufficient to establish 
service connection with respect to the veteran's back claim.  
While the evidence shows multiple complaints of back pain 
during service, physical examinations were negative for back 
spasms or limitation of motion, and the treating physicians 
characterized the veteran's condition as "questionable back 
pain," without rendering a definitive diagnosis.  The 
separation examination noted complaints of pain with heavy 
lifting, but no clinical diagnosis was listed.      

Even if the service medical records were favorably construed 
to establish the incurrence of a back injury during active 
service, the evidence of record provides no indication that 
the veteran's present back condition relates to such service.  
The Board observes that the first objective diagnosis, of 
myofascial back pain, did not occur until November 2000, 5 
years following separation from active duty.  Moreover, the 
VA examiner making the diagnosis offered his medical opinion 
that the veteran's current back disorder did not relate to 
service.  In reaching this conclusion, the examiner noted 
that the service medical records failed to substantiate an 
in-service low back injury or condition that he could find to 
be a cause of veteran's present symptomatology.  The Board 
finds the assessment of the VA examiner to be persuasive, in 
that he had access to the veteran's entire medical history 
and that he provided a rationale in support of his 
conclusion.  Additionally, the Board notes the absence in the 
record of any contrary opinion that might support the 
veteran's contentions.  Based on the foregoing reasons, the 
veteran's claim of service connection for a back disorder 
must be denied.

II.  Left Hand Disorder

The service medical records show no complaint of, or 
treatment for, a left hand disorder during service.  Post-
service outpatient treatment reports show treatment for the 
veteran's left hand in July 1999 and January 2000.  Her 
symptomatology included redness, cramps, pain and tingling.  
Upon examination by the VA in November 2000, the veteran 
stated that she had been exposed to chemicals while cleaning 
aircraft in the military.  The veteran was diagnosed with 
rubor of the hands, and mild bilateral carpal tunnel 
syndrome.  The examiner stated that it was unlikely that her 
symptoms relate back to chemical exposure while in service. 

The Board finds that a grant of service connection with 
respect to the veteran's left hand is not warranted by the 
evidence.  As stated above, there is no documentation of 
complaints or treatment pertaining to the left hand at any 
time during service.  This was noted by the VA examiner in 
November 2000, who expressed the opinion that the veteran's 
left hand disorder did not relate to service.  Moreover, the 
evidence associated with the file does not contain a contrary 
opinion that would support the veteran's claim.  Thus, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left hand disorder, and, as such, 
the provisions of 38 U.S.C.A. § 5107(b) are not for 
application in this instance.  Accordingly, the veteran's 
claim for service connection for a left hand disorder must be 
denied.

III.  Right Hand Disorder

The service medical records indicate that the veteran was 
treated for a right hand injury while on active duty.  
Specifically, she smashed her right index finger in a filing 
cabinet, causing swelling.  She was treated with Bacitracin.  
The records reveal no further complaints or treatment 
regarding the veteran's right hand during service, and the 
separation examination noted no abnormalities.

Following service, VA outpatient treatment reports show 
treatment for the veteran's right hand in July 1999 and 
January 2000.  Her symptomatology included redness, cramps, 
pain and tingling.  Upon examination by the VA in November 
2000, the veteran stated that she had been exposed to 
chemicals while cleaning aircraft in the military.  The 
veteran was diagnosed with rubor of the hands, and mild 
bilateral carpal tunnel syndrome.  The examiner stated that 
it was unlikely that her symptoms relate back to chemical 
exposure while in service. 

The Board finds that a grant of service connection with 
respect to the veteran's right hand is not warranted by the 
evidence.  The service medical records show only a single 
episode of treatment for the right index finger, which 
involved entirely different symptomatology from the veteran's 
present complaints.  The separation examination contained no 
indication of any residuals relating to the veteran's right 
hand treatment.  Moreover, in November 2000 the VA examiner 
expressed the opinion that the veteran's right hand disorder 
did not relate to service.  In reaching this conclusion, the 
examiner noted the absence of in-service treatment or 
complaints relating to the veteran's right hand, except for 
what he termed a "small laceration" of the right index 
finger treated with an ointment.  Moreover, the evidence 
associated with the file does not contain a contrary opinion 
that would support the veteran's claim.  Thus, the 
preponderance of the evidence is against the veteran's claim 
of service connection for a right hand disorder, and, as 
such, the provisions of 38 U.S.C.A. § 5107(b) are not for 
application in this instance.
Based on all of the foregoing, the veteran's claim for 
service connection for a right hand disorder must be denied.

IV.  Conclusion

In summation, the evidence associated with the file does not 
show the veteran's back, left hand, or right hand disorders 
to be causally related to her service, or to any service-
connected condition, and therefore the appeal is denied as to 
these claims.  As the evidence regarding these issues is not 
in relative equipoise, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a back disorder is denied.

Service connection for a left hand disorder is denied.

Service connection for a right hand disorder is denied.
  

REMAND 

Upon review of the veteran's claims file, the Board finds 
that additional development must be completed before 
proceeding with disposition of her claim of service 
connection for an eye disorder.  The veteran's service 
medical records indicate multiple complaints and treatment 
regarding her eyes, occurring in March 1981, May 1981, and 
January 1983.  Following service the VA outpatient treatment 
reports show complaints of swollen eyelids in November 1999 
and January 2000.  Thus, there is a pattern of eye care 
beginning in service and continuing to the present.  Under 
these circumstances, the veteran should be afforded a VA 
examination with respect to her eye condition, to facilitate 
a meaningful appellate review as to this issue.

Accordingly, the issue of entitlement to service connection 
for an eye disorder is hereby REMANDED to the RO for the 
following action:


1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The veteran should be afforded a VA 
examination to ascertain the nature, 
severity, and etiology of any eye 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Further, the 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Following this review and 
the examination, the examiner is 
requested to identify the correct 
diagnosis(es) of all current eye 
conditions and to render an opinion as to 
whether it is at least as likely as not 
that the conditions had their onset in 
active duty.  The examiner's report must 
provide comprehensive explanations for 
all conclusions reached. The examiner 
should also attempt to reconcile his or 
her conclusions with any other opinion of 
record.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  

The veteran must be informed of the 
potential consequences of her failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented. Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

